Remanded July 13, 1915.
On the Merits.
(150 Pac. 269.)
Department 1. Statement by Mr. Justice McBride.
This is a suit to enjoin the City of Silverton from proceeding with the improvement of McOlaine Street *437in that city. The authority for improving streets and the procedure for that purpose are found in the following provisions of the charter:
“To provide for the opening of streets and to establish the grades of same; to provide for and to regulate the planking, paving, or otherwise improving the streets; building of sewers, and the laying of gas-pipes and water-mains. All such improvements shall be assessed to the property next adjoining it pro rata as per estimate of surveyor and all such improvements shall be undertaken after ten days ’ notice by publication in some newspaper of the City of Silverton, and said notice shall appear in not less than two issues of said newspaper. The notice must specify the work to be done, and in what manner, and until five days after the expiration of said notice the owner or owners of two thirds of the property next adjacent thereto may make and file with the council a written remonstrance against the proposed improvement, and thereupon the same shall not he proceeded with. If no remonstrance be made and filed with the council, the council shall, within a reasonable time, and not more than three months after final publication of notice, proceed as hereinafter provided.”
Section 83, among other matters, provides:
“Each lot or part thereof shall be liable for the full cost of the improvement of the street abutting thereon. ’ ’
The matter was heard in the Circuit Court, where a decree was rendered in favor of defendant, from which plaintiffs appealed.
Remanded. Rehearing Denied.
For appellants there was a brief over the names of Mr. Richard W. Montague, Mr. Walter C. Winslow and Mr. Robert Down, with oral arguments by Mr. Montague and Mr. Winslow.
*438For respondent there was a brief with oral arguments by Mr. Custer C. Ross and Mr. John H. McNary.
Mr. Justice McBride
delivered the opinion of the court.
3,4. We find only one serious question as to the regularity of the proceedings, and that relates to the sufficiency of the remonstrance against the improvement. It appears that the improvement in question extends to and abuts upon several large tracts of unplatted land, and that the original theory of the city was that only the front footage of such land should be counted upon the remonstrance, instead of the superficial area of the tracts; and, acting upon this theory, the council held that the remonstrance did not represent two thirds of the property “next adjacent” to the improvement, and was, therefore, ineffective. As there is no provision in the charter whereby the city may select a certain proportion of the depth of an adjoining tract and subject the portion so designated to the cost of the improvement, it would seem that the assessment would naturally fall upon the whole tract, and, this being the case, that the superficial area of the whole tract should be represented upon the remonstrance; and we so hold. So that, if two thirds of the superficial area of the tracts abutting upon the street appear upon the remonstrance, this proceeding must fail, otherwise it shall stand. The evidence upon this branch of the case is very unsatisfactory. After the case was closed defendant asked that it be reopened for the purpose of taking further testimony, and later Mr. Main, the city engineer of Silverton, was put upon the stand and testified to a state of facts which would leave the remonstrance with *439slightly less than two thirds of the property represented npon it, bnt the data npon which the survey was made is such that it is no more satisfactory than the estimates made by plaintiffs’ witness, which were confessedly short of mathematical accuracy. At the close of Mr. Main’s testimony plaintiffs asked for a postponement until they could have the property accurately surveyed, and procure the testimony of witnesses as to the actual area of the disputed tracts. This the court refused, saying that the testimony just produced had made no impression on his mind. This remark indicates that the court was inclined to accept the front-foot theory of defendant, upon which theory the remonstrance was insufficient, instead of the superficial area theory, which we think is indicated by the charter, and, therefore, considered the testimony irrelevant. As the whole case turns upon this one point, it was and is important that the truth in regard to it be brought out, and the request of counsel for plaintiffs should have been granted .
It is a question which can be solved one way or the other to an absolute mathematical certainty, and the case will be remanded to the court below with directions to reopen it to both parties for further testimony on this point, and to make findings and decree as all the testimony on that subject shall indicate.
Remanded. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice Benson and Mr. Justice Harris concur.